Filed 6/27/13 P. v. McKinney CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)



THE PEOPLE,                                                                                  C072068

                   Plaintiff and Respondent,                                   (Super. Ct. No. 11NCR09030)

         v.

JOSHUA SHANE MCKINNEY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required, we affirm the judgment.
                                                  BACKGROUND
         Defendant Joshua Shane McKinney, who was on probation in another case, was
riding his bicycle when he was stopped by a police officer for traffic violations. After




                                                             1
defendant admitted he was on probation, the officer searched him and found a baggie of
methamphetamine. Defendant was charged with transportation of methamphetamine.1
       Defendant agreed to waive his right to a jury trial and be tried by the court based
upon the parties stipulation to the foregoing facts coupled with the additional fact that his
possession of the methamphetamine was for personal use, which would make him
eligible for Proposition 36 drug probation. (Pen. Code, § 1210 et seq.) The court also
advised defendant that if he was tried on the facts as stipulated he would probably be
found guilty as charged. Defendant stated he understood and still wished to waive a jury
trial. The court trial was conducted and defendant was found guilty.2
       Defendant was placed on Proposition 36 probation for three years and ordered to
pay various fines and fees as set forth in the record.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests that this court review the record and
determine whether it reflects any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant.
       We have reviewed the record in its entirety and have found no error that might
have resulted in a disposition more favorable to defendant.




1      Transporting methamphetamine on a bicycle is a violation of Health and Safety
Code section 11379, subdivision (a), a felony. (People v. LaCross (2001) 91 Cal.App.4th
182, 185-186.)
2      Based upon defendant’s being found guilty in the instant case, he was also found
in violation of his probation. The prior case is not an issue on this appeal.

                                              2
                                    DISPOSITION
     The judgment is affirmed.


                                        BLEASE    , Acting P. J.


We concur:


        HULL                     , J.


        BUTZ                     , J.




                                         3